                    Case 3:21-cv-00463-SI Document 48 Filed 02/08/21 Page 1 of 1
                                                                                                                 Reset Form

 1                                         UNITED STATES DISTRICT COURT
 2                                      NORTHERN DISTRICT OF CALIFORNIA
     CENTRO LEGAL DE LA RAZA, IMMIGRANT LEGAL
 3   CENTER; TAHIRIH JUSTICE CENTER; REFUGE AND                    )
     IMMIGRANT CENTER FOR EDUCATION AND LEGAL                      )            3:21-cv-00463-CRB
                                                                       Case No: _______________
 4   SERVICES,
                                                                   )
                                             Plaintiff(s),         )   APPLICATION FOR
 5                                                                 )   ADMISSION OF ATTORNEY
               v.
     EXECUTIVE OFFICE FOR IMMIGRATION REVIEW; JAMES                )   PRO HAC VICE : ORDER
 6   MCHENRY, Director, Executive Office for Immigration Review;   )   (CIVIL LOCAL RULE 11-3)
     UNITED STATES DEPARTMENT OF JUSTICE; MONTY                    )
 7   WILKINSON, Acting United States Attorney General              )
                                             Defendant(s).
                                                                   )
 8
           I, Katherine A. Vaky                    , an active member in good standing of the bar of
 9    Pennsylvania                  , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: See attached Exhibit "A"                     in the
                                                                  Paul A. Zevnik
      above-entitled action. My local co-counsel in this case is __________________________________,     an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
        MY ADDRESS OF RECORD:                                           LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     Morgan, Lewis & Bockius LLP                                      Morgan, Lewis & Bockius LLP
       One Oxford Centre, Thirty-Second Floor                           One Market, Spear Street Tower
14     Pittsburgh, PA 15219                                             San Francisco, CA 94105
        MY TELEPHONE # OF RECORD:                                       LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (412) 350-7474                                                    (415) 442-1000
       MY EMAIL ADDRESS OF RECORD:                                       LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    katherine.vaky@morganlewis.com                                    paul.zevnik@morganlewis.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 329291       .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
           I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/05/21                                                             Katherine A. Vaky
22                                                                                             APPLICANT

23
                                          ORDER GRANTING APPLICATION
24                                  FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Katherine A. Vaky                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: February 8, 2021
                                                                         UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                               October 2012
